      Case: 3:20-cv-00255-MPM-RP Doc #: 45 Filed: 09/24/20 1 of 1 PageID #: 51




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


 GARY LONG                                                                              PLAINTIFF

 V.                                                                           NO: 3:20CV255-M-P

 C.R. BARD, INC., a Foreign corporation,                                            DEFENDANTS
 BARD PERIPHERAL VASCULAR, INC.,
 an Arizona corporation, MCKESSON
 CORPORATION, a corporation, and
 DOES 1-100



                                  ORDER OF DISMISSAL OF
                                 MCKESSON CORPORATION
                                   WITHOUT PREJUDICE


       Pursuant to a [44] stipulation of dismissal filed jointly by the parties in this case, it is

hereby ORDERED that only the defendant McKesson Corporation be dismissed without

prejudice.

       This the 23rd day of September, 2020.



                                               /s/ Michael P. Mills_________________
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
